Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Please amend the claims as follows (claims as filed shown below with deletions shown underlined and lined through):
Claim 1: 
 A photocatalytic power generation apparatus depending on an ambient humidity difference, characterized in that, the photocatalytic power generation apparatus comprises a photocatalytic power generation unit driven by a humidity difference, a power storage assembly  and a sunlight collection and emission assembly ; 
the photocatalytic power generation unit driven by the humidity difference comprises an anode gas channel , a screen type photoelectric anode material, a moisture-permeable proton exchange membrane , a screen type cathode material  and a cathode gas channel  in sequence from one side to the other side; wherein the screen type photoelectric anode material , the moisture-permeable proton exchange membrane  and the screen type cathode material  together constitute an electrode assembly of the photocatalytic power generation unit;
the anode gas channel  and the cathode gas channel  are both provided with a gas inlet and a gas outlet; and the gas inlets of the anode gas channel  and the cathode gas channel  are both provided with a variable frequency fan;
the gas inlet of the anode gas channel is provided with a first air valve  and a first temperature-humidity sensor , a first flow sensor  is arranged inside the anode gas channel , and the gas outlet of the anode gas channel  is provided with a second temperature-humidity sensor ;
the gas inlet of the cathode gas channel  is provided with a second air valve  and a third temperature-humidity sensor , a second flow sensor  is arranged inside the cathode gas channel , and the gas outlet of the cathode gas channel  is provided with a fourth temperature-humidity sensor ;
the screen type photoelectric anode material and the screen type cathode material  are both porous screen structures; the screen type photoelectric anode material and the screen type cathode material  respectively contain an anode photoelectric catalyst and a cathode catalyst; the screen type photoelectric anode material  and the screen type cathode material  are connected with the power storage assembly  through wires, and an ammeter and a voltmeter are connected in a connecting circuit; and
the sunlight collection and emission assembly  is arranged on one side of the photocatalytic power generation unit near the anode gas channel , has a function of collecting sunlight, and is capable of irradiating the collected sunlight on the anode gas channel .


Claim 2:
The photocatalytic power generation apparatus depending on the ambient humidity difference according to claim 1, characterized in that, a tube wall material of the anode gas channel is a light-permeable insulating and airtight material; and a tube wall material of the cathode gas channel  is an insulating and airtight material.
Claim 3:
 The photocatalytic power generation apparatus depending on the ambient humidity difference according to claim 1, characterized in that, the moisture-permeable proton exchange membrane is a high-performance electrolyte membrane with a capability of selectively transmitting water molecules and hydrogen ions simultaneously, comprising a bipolar membrane or an amphoteric membrane.
Claim 4:
The photocatalytic power generation apparatus depending on the ambient humidity difference according to claim 1, characterized in that, the screen type photoelectric anode material  and the screen type cathode material  are both prepared by closely attaching anode photoelectric catalyst or cathode catalyst particles to a surface of a metallic screen frame respectively by using a screen printing method, a transfer printing method or a spraying method.
Claim 5:
The photocatalytic power generation apparatus depending on the ambient humidity difference according to claim 1, characterized in that, the anode photoelectric catalyst is a material with a catalytic photoelectric effect, a semiconductor material comprising Ti02, ZnO or WO3, or a non-semiconductor material comprising a heteropolyacid; the cathode catalyst is a reduction reaction catalyst material capable of catalyzing electrons to react with oxygen and protons to generate water, and comprises noble metals Pt, Ir or Ru, or an alloy, a phosphide, a carbide or a load of more of the noble metals Pt, Ir and Ru.
Claim 6:
The photocatalytic power generation apparatus depending on the ambient humidity difference according to claim 1, characterized in that, pipeline shapes of the anode gas channel  and the cathode gas channel  are prismatic, non-prismatic, vertical or curved.
Claim 7:
 The photocatalytic power generation apparatus depending on the ambient humidity difference according to claim 1, characterized in that, the sunlight collection and emission assembly  is an assembly which is provided with reflection and refraction members, has a structure comprising a plane, a curved surface or a sawtooth surface, and is capable of collecting sunlight from an ineffective area to an effective area.
Claim 8:
 The photocatalytic power generation apparatus depending on the ambient humidity difference according to claim 1, characterized in that, a connected interface between the screen type photoelectric anode material  and the moisture-permeable proton exchange membrane  and a connected interface between the screen type cathode material  and the moisture-permeable proton exchange membrane ( are both provided with a closely contacted point; when high humidity air is introduced into the anode gas channel  and low humidity air is introduced into the cathode gas channel , the high humidity air in the anode gas channel  approaches the contact point through an anode side porous screen structure, and under the irradiation of sunlight, water vapor in the air is photolyzed under an action of the anode photoelectric catalyst on the anode side porous screen structures to produce protons; meanwhile, the protons hydrate with water molecules in wet air at the anode side to form hydronium ions; at the same time, the low humidity air is introduced into the cathode gas channel, and the moisture-permeable proton exchange membrane generates a humidity difference from a high humidity side to a low humidity side, and the hydronium ions pass through the moisture-permeable proton exchange membraneand move to the cathode side under the drive of the humidity difference; and directional movement of the hydronium ion makes electrons produced by a photocatalytic reaction move correspondingly to produce a current and generate a power generation effect.
Claim 9:
The photocatalytic power generation apparatus depending on the ambient humidity difference according to claim 8, characterized in that, the air flows in the anode gas channel  and in the cathode gas channel  in a concurrent flow mode, a countercurrent flow mode or a cross flow mode.
Claim 10:
 The photocatalytic power generation apparatus depending on the ambient humidity difference according to claim 1, characterized in that, one or more than one photocatalytic power generation unit driven by the humidity difference are provided, and the multiple photocatalytic power generation units driven by the humidity difference are combined in a series mode, a parallel mode, a cascade mode, a combined mode or a multistage mode.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.  Claims 1-10 are allowable over the prior art.  As to claim 1, there is no teaching in the prior art that meets the limitations of the instant claim.  The combination of limitations of the instant claim define a product that is not known and would not be obvious to a skilled artisan at the time the invention was filed.  Regarding claims 2-10, these claims depend from claim 1 and are allowable, at least, by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNON M GARDNER whose telephone number is (571)270-5270. The examiner can normally be reached Monday-Friday 5:00am-7:00am; 9:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571.272.1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHANNON M GARDNER/Primary Examiner, Art Unit 1726